Citation Nr: 1429982	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from June 1974 to February 1999, including four months in Southwest Asia in 1991, and seven months in Bosnia in 1997-98.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska that denied the Veteran's claim of entitlement to service connection for tinnitus.

In July 2012, a Travel Board hearing was held at the RO before the undersigned.  A transcript from that hearing is included in the claims file.  

In addition to the paper claims files, there is an electronic file associated with the Veteran's claim.  The electronic file does not currently contain evidence pertinent to the Veteran's claim.


FINDING OF FACT

The evidentiary record raises a reasonable doubt as to whether the Veteran's tinnitus had its onset during his active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that he currently has tinnitus due to noise exposure related to his duties during almost 25 years of military service, including working around helicopters, tanks and artillery.  He testified at his July 2012 Board videoconference hearing that his tinnitus began in service and has continued to the present time.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

There is no mention in the appellant's service medical treatment records of any problems with tinnitus and no complaints of this condition were noted during service.  He was given hearing conservation testing on several occasions between 1978 and 1992.  The September 1998 report of the service retirement examination did not include any mention of tinnitus.

The appellant was afforded a VA hearing examination in September 1999.  He reported that he was exposed to loud noises from aircraft, armor and artillery fire while in the military.  He also reported recreational noise exposure with the use of hearing protection.  The appellant denied having tinnitus.  The examiner noted that the appellant had experienced some decreases in his hearing acuity at various times during his military service.

Review of the appellant's post-service treatment records, including those from VA facilities (1999 to 2006) and military facilities (2004 to 2005) does not reveal any clinical documentation of tinnitus.  Nor does the review reveal any complaints of tinnitus by the appellant.

The appellant was afforded a VA examination by an audiologist in August 2011; the audiologist reviewed the appellant's claims file.  The appellant reported in-service noise exposure from aviation, armor and artillery.  He said that he had been a helicopter crew chief between 1974 and 1976.  He also reported being on the receiving end of enemy artillery during the Gulf War.  (The Board notes that he has been granted service connection for posttraumatic stress disorder based on his Gulf War service.)  The appellant stated that his tinnitus was constant; that it had been present for years; and that it had started out as a little ring.  The examiner opined that the appellant's tinnitus was not caused by or a result of his military service.  The examiner stated that likely etiologies for the tinnitus included hearing loss and medical conditions such as diabetes.

The evidence unfavorable to the claim consists of the service medical records which contain no mention of tinnitus; the many years between service and clinical documentation of tinnitus; the appellant's denial of tinnitus in the September 1999 VA examination; and the negative September 2011 VA audiology opinion.  However, the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  The Board notes that the September 2011 VA audiology opinion indicated that a likely etiology of the appellant's tinnitus was a medical condition such as diabetes.  But, given that the appellant's diabetes was initially diagnosed in February 2001, and that he has reported experiencing tinnitus at least back to the 1990s, the Board does not find this opinion to be probative.  

Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  The appellant has described his exposure to noise in service - in particular that he was around weapon fire noise, including artillery fire.  He testified at his July 2012 Travel Board hearing that he first noticed the tinnitus during service.  The appellant has explained that he denied tinnitus during his September 1999 VA examination because he did understand that it referred to the ringing he had in his ears.  The Board finds the appellant's statements about his noise exposure in service credible/believable, as they are consistent with his service in the Gulf War and Bosnia and with his military occupational specialties (MOS) (for example, he was a field artillery senior sergeant between October 1988 and July 1989).  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; field artillery senior sergeant is listed as an MOS that is "highly probable" for exposure to hazardous noise).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that the appellant currently suffers tinnitus, and that he served as a field artillery senior sergeant while he was on active duty.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Army duties over the course of his almost 25-year career.  In addition, the appellant is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that, based on the appellant's lay statements regarding onset and continuity of tinnitus symptoms and the medical evidence of record, the appellant's tinnitus is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


